Citation Nr: 1619906	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee. 

2.  Entitlement to service connection for osteoarthritis of the left knee.  

3.  Entitlement to service connection for a right hand/finger condition.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a sinus condition.  

7.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicidal agents such as Agent Orange.  

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of exposure to herbicidal agents such as Agent Orange.  

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of exposure to herbicidal agents such as Agent Orange.  

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicidal agents such as Agent Orange.  

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicidal agents such as Agent Orange.  

12.  Entitlement to service connection for a vision disorder, to include as a result of exposure to herbicidal agents such as Agent Orange.  

13.  Entitlement to service connection for erectile dysfunction, to include as a result of exposure to herbicidal agents such as Agent Orange.  

14.  Entitlement to service connection for depression, secondary to diabetes mellitus type II and erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate - Barbara R. Lincoln


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, September 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2009 rating decision denied the Veteran's claims of entitlement to service connection for bilateral knee disabilities, a right hand/finger condition, tinnitus, bilateral hearing loss and a sinus condition; the September 2010 rating decision denied the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, bilaterally, a vision disorder, erectile dysfunction and depression; the August 2011 rating decision declined to reopen the claim of entitlement to service connection for bilateral hearing loss for failure to submit new and material evidence.  

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing was prepared and has been associated with the Veteran's electronic record.  

The issues of entitlement to service connection for disabilities of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to service connection for a right hand/finger condition is requested.

2.  In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to service connection for a sinus condition is requested.

3.  The Veteran did not serve in Vietnam or along the Demilitarized Zone (DMZ) in Korea between April 1968 and July 1969, and as such, there is no presumption of exposure to herbicidal agents such as Agent Orange.  

4.  The evidence of record does not reflect that the Veteran was exposed to herbicidal agents such as Agent Orange during his active military service.  

5.  The Veteran's diabetes mellitus did not manifest during, or as a result of, active military service, to include as due to claimed exposure to herbicidal agents such as Agent Orange.  

6.  The Veteran's peripheral neuropathy of the left upper extremity is secondary to his nonservice-connected diabetes mellitus, and did not manifest during, or as a result of, active military service.  

7.  The Veteran's peripheral neuropathy of the right upper extremity is secondary to his nonservice-connected diabetes mellitus, and did not manifest during, or as a result of, active military service.  

8.  The Veteran's peripheral neuropathy of the left lower extremity is secondary to his nonservice-connected diabetes mellitus, and did not manifest during, or as a result of, active military service.  

9.  The Veteran's peripheral neuropathy of the right lower extremity is secondary to his nonservice-connected diabetes mellitus, and did not manifest during, or as a result of, active military service.  

10.  The Veteran does not suffer from a current vision disability of either eye that manifested during, or as a result of, active military service.  

11.  The Veteran's erectile dysfunction did not manifest during, or as a result of, active military service.  

12.  The Veteran does not suffer from a current mental disorder, to include an adjustment disorder with depression that manifested during, or as a result of, active military service or a service-connected disability.  

13.  The Veteran's left ear hearing loss preexisted military service.  

14.  The Veteran's left ear hearing loss was not aggravated beyond the natural progression as a result of noise exposure during military service.  

15.  The Veteran's right ear hearing loss did not manifest during, or as a result of, active military service.  

16.  The Veteran's bilateral tinnitus did not manifest during, or as a result of, active military service.  








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for a right hand/finger condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for a sinus condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for establishing entitlement to service connection for diabetes mellitus, to include as due to claimed exposure to herbicidal agents such as Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

4.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

5.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

6.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

7.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

8.  The criteria for establishing entitlement to service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

9.  The criteria for establishing entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

10.  The criteria for establishing entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

11.  The criteria for establishing entitlement to compensation for the Veteran's pre-existing left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

12.  The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

13.  The criteria for establishing entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew his claims of entitlement to service connection for a right hand/finger condition and a sinus condition during his March 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal of these issues is dismissed.

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in May 2010 and June 2011 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in February 2009, March 2013 and September 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Diabetes Mellitus Type II

The Veteran contends that he is entitled to service connection for diabetes mellitus.  Specifically, he has asserted that this condition arose as a result of exposure to herbicidal agents such as Agent Orange while serving in Korea.  However, the preponderance of the evidence of record demonstrates that the Veteran did not serve in Vietnam or along the DMZ between April 1968 and July 1969, and, the evidence fails to reflect that he was otherwise exposed to herbicidal agents during his service.  As such, service connection for diabetes mellitus on a presumptive basis is not warranted.  Likewise, the preponderance of the evidence fails to demonstrate that diabetes mellitus otherwise manifested during, or as a result of, active military service.  As such, the claim of entitlement to service connection for diabetes mellitus must be denied.  

The served from April 1973 to March 1979.  There is no indication on his DD-214 that he served in Vietnam, such as being a recipient of the Vietnam Campaign Medal or the Vietnam Service Medal.  Rather, his DD-214 specifically limits his foreign service to Korea from July 9, 1975, through August 8, 1976.  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  

In the present case, there is no evidence of service in Vietnam and the Veteran did not serve along the Korean DMZ between April 1968 and July 1969.  The Veteran has not presented any evidence of exposure to herbicidal agents, aside from pure conjecture, and VA made a formal finding in March 2013 of an inability to corroborate exposure to Agent Orange or other herbicides.  The Board recognizes that the Veteran believes he was exposed to herbicides.  During his March 2011 Decision Review Officer (DRO) hearing, the Veteran testified that he was exposed to herbicidal agents while serving with the 2nd Infantry 122 Signal along the DMZ in Korea.  He testified that they dawned masks when something was sprayed (he did not know what was sprayed).  He reiterated this assertion during his March 2016 hearing, but conceded that he did not know what chemical or agent was sprayed that required masks.  As such, his testimony fails to demonstrate that he was ever exposed to herbicidal agents, including Agent Orange.  

The preponderance of the remaining evidence of record also fails to demonstrate that the Veteran's diabetes mellitus otherwise manifested during, or as a result of, active military service.  The Veteran's service treatment records contain no evidence of treatment for diabetes mellitus or elevated blood sugar during active duty.  According to his February 1979 separation examination, a blood test was negative for sugar.  As such, there is no in-service evidence of diabetes mellitus.  

Likewise, the evidence of record fails to demonstrate that this condition was diagnosed until several decades after the Veteran's separation from active duty.  He has not alleged that this condition has existed since 1 year from his separation from military service and the record contains no competent evidence suggesting any potential link between diabetes mellitus and military service.  While the Veteran has alleged that his diabetes mellitus is related to military service, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking diabetes mellitus to military service, to include exposure to an unknown chemical (while wearing a mask), more than 30 years earlier.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to exposure to an unknown chemical agent while wearing a mask, must be denied.

Peripheral Neuropathy of the Upper and Lower Extremities, Bilaterally

The Veteran also claims that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally.  Specifically, he has alleged that these disabilities are secondary to his diabetes mellitus.  However, he is not entitled to service connection for diabetes mellitus and the preponderance of the evidence of record demonstrates that these disabilities did not otherwise manifest during, or as a result of, active military service.  As such, the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, must be denied.  

As noted in the previous section, service connection for diabetes mellitus is not warranted.  As such, any disability claimed as secondary to this condition is not warranted.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  In the present case, however, service connection is not established for diabetes mellitus.  As such, any further consideration of secondary service connection based on diabetes mellitus is not warranted.  

Furthermore, the preponderance of the evidence of record demonstrates that peripheral neuropathy of either upper or lower extremity did not otherwise manifest during, or as a result of, active military service.  The Veteran's service treatment records do not reflect any treatment for neuropathy or associated symptomatology of either upper or lower extremity at any time during active duty.  In-service and separation examination reports also note that an evaluation of both the upper and lower extremities was normal.  The Board notes that the Veteran was treated for a Charlie Horse in April 1976 and a left hip muscle strain in September 1979.  However, there is no evidence of record to suggest that these conditions resulted in a chronic neurological disability of either the upper or lower extremities.  As such, there is no evidence of a chronic neurological disability of either upper or lower extremity during active military service.  

Likewise, there is no evidence of a chronic neurological disability until several decades after the Veteran's separation from active duty.  According to a March 2008 VA treatment note, the Veteran suffered injuries to the lumbar spine and the knees at work.  As a result, he underwent 2 spinal fusion surgeries.  There was no mention of neurological impairment at this time - nearly 30 years after separation from active duty.  According to an April 2014 VA treatment note, the Veteran had severely decreased sensation on both lower extremities and feet.  There was no opinion offered suggesting any link between these symptoms and military service.  Finally, a February 2013 VA examination report concluded that the Veteran's peripheral neuropathy was a complication of his diabetes mellitus.  The record contains no competent evidence suggesting any link between peripheral neuropathy of either upper or lower extremity and military service.  As such, service connection cannot be established.  

During his March 2016 hearing, the Veteran testified that after he stepped in a hole during military service, he experienced problems with his legs, including numbness.  While the Board has considered this testimony, it does not find it to be credible.  The Board is not necessarily questioning the assertion of stepping in a hole.  However, the Veteran's peripheral neuropathy of the lower extremities has been linked to his nonservice-connected diabetes mellitus.  The Veteran himself conceded this earlier during his March 2016 hearing.  He also made no allegations of symptoms that began during military service during his March 2011 DRO hearing - instead saying his peripheral neuropathy had been linked to his diabetes mellitus.  At no time prior to the above statement made in March 2016 had the Veteran ever suggested he experienced symptoms of peripheral neuropathy, such as numbness, during his military service.  As such, the Board does not find the March 2016 assertion of numbness during service to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, must be denied.

Vision Disorder

The Veteran also contends that he is entitled to service connection for a vision disorder.  However, the record does not reflect that the Veteran suffers from any current eye disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran again contends that his condition is secondary to his diabetes mellitus.  As noted in the previous section, the Veteran is not service-connected for diabetes mellitus, and as such, any disability claimed as secondary to this condition is not warranted.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois, 6 Vet. App. at 136.  Furthermore, the February 2013 VA examination report does not reflect that the Veteran suffered from any vision disorder related to diabetes mellitus.  

Likewise, there is no evidence suggesting that the Veteran suffers from any current vision disorder that otherwise manifested during, or as a result of, active military service.  The Veteran's service treatment records do not reflect that he suffered from any injury to either eye during military service, or that he suffered from any disability of either eye.  According to the Veteran's February 1979 separation examination report, an evaluation of the Veteran's eyes was deemed to be normal.  A vision test also notes 20/20 vision and no disability was diagnosed.  As such, there is no evidence of an in-service eye injury or vision disability.  

Likewise, post-service treatment records fail to suggest that the Veteran suffers from a current vision impairment that manifested during, or as a result of, active military service.  A diabetic eye examination dated April 2012 noted no diabetic retinopathy and a normal eye examination.  The record contains no other medical evidence of a current eye disability related to military service.  The Veteran has been noted to have visual impairment.  According to a February 2009 VA treatment note, the Veteran had blurry vision.  The Veteran also reported decreased vision in his March 2011 DRO hearing, but he admitted that he did not know what specific vision condition he actually had.  In March 2016, he testified to having "cataracts and stuff."  However, there is no competent evidence of record suggesting any potential link to the Veteran's complaints and his active military service and the Veteran has not alleged that he has suffered from impaired vision since military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a vision disorder must be denied.

Erectile Dysfunction

The Veteran also contends that he is entitled to service connection for erectile dysfunction as secondary to his nonservice-connected diabetes mellitus.  However, the preponderance of the evidence of record demonstrates that service connection is not warranted for diabetes mellitus and that the Veteran's erectile dysfunction did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

In his March 2016 hearing, the Veteran testified that his erectile dysfunction was secondary to medication he was taking for his diabetes mellitus.  As noted in the previous section, the Veteran is not service-connected for diabetes mellitus, and as such, any disability claimed as secondary to this condition is not warranted.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to a service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois, 6 Vet. App. at 136.  

Likewise, the preponderance of the evidence of record fails to reflect that the Veteran presently suffers from erectile dysfunction that manifested during, or as a result of, active military service.  The Veteran's service treatment records make no mention of erectile dysfunction.  In fact, a February 2012 VA treatment note specifically notes that the Veteran's erectile dysfunction began in 2004.  This would be approximately 25 years after the Veteran's separation from active duty.  The record contains no other competent evidence suggesting any link between the Veteran's current erectile dysfunction and military service, and the Veteran has not alleged that this condition has existed since military service or within one year of separation from active duty.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for erectile dysfunction must be denied.

Depression

The Veteran also contends that he is entitled to service connection for depression.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current psychiatric disorder that manifested during, or as a result of, active military service, or, that is secondary to a service-connected disability.  As such, service connection for a psychiatric disability cannot be established.  

The Veteran's service treatment records fail to reflect that he suffered from a psychiatric disability during active military service or that he sought treatment for symptomatology associated with a psychiatric disability.  Also, according to his February 1979 separation examination report, a psychiatric evaluation was deemed to be normal.  As such, there is no evidence of a chronic psychiatric disorder, to include an adjustment disorder with depression, during active military service.  

Likewise, the preponderance of the post-service evidence demonstrates that the Veteran's current diagnosis of an adjustment disorder with depression is related to nonservice-connected disabilities.  According to a November 2003 VA treatment note, the Veteran had mild to moderate depressive symptoms associated with a back condition.  He had chronic back pain and physical limitations since sustaining 2 work-related injuries in September 1999.  A March 2008 VA treatment note also reflects that the Veteran had been treated by mental health since November 2003 for an adjustment disorder with depression.  It was again noted that in September 1999, the Veteran sustained injuries to his back and knees in 2 work-related accidents.  It was noted that the Veteran worked in construction and iron work and had since suffered from chronic pain.  

The record reflects that the Veteran has continued to seek treatment for what has been diagnosed as an adjustment disorder with depression.  However, the record contains no competent evidence suggesting any link between this condition and military service.  Rather, the evidence has related the Veteran's depression to work-injuries sustained in 1999 - some 20 years after separation from active duty.  The Veteran has also not suggested that this condition began during military service, or within 1 year of separation from active duty.  As such, there is no evidentiary basis on which service connection for a psychiatric disability can be granted.  

During his March 2016 Board hearing, the Veteran testified that he was mentally disturbed by being diabetic.  The Veteran is not service-connected for diabetes, as there is no recorded exposure to herbicidal agents or service in the necessary locations and time periods to presume exposure to herbicidal agents.  In addition, the Veteran's depression was previously related to post-service work-related injuries.  The Veteran has not suggested any relationship between a psychiatric disability and either military service and a service-connected disability.  As such, his testimony fails to suggest that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disability, to include an adjustment disorder with depression, must be denied.

Bilateral Hearing Loss/Tinnitus

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from right ear hearing loss or tinnitus that manifested during, or as a result of, active military service.  The evidence also demonstrates that the Veteran's left ear hearing loss existed prior to his entry into active service and that it was clearly and unmistakably not aggravated beyond the natural progression due to service.  As such, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are not warranted.  

As an initial matter, the Board notes that the RO treated the Veteran's claim of entitlement to service connection for bilateral hearing loss as a request to reopen a previously denied claim by submitting new and material evidence.  It is unclear why this issue was treated in this fashion, as the Veteran's notice of disagreement in response to the July 2009 rating decision denying entitlement to service connection for bilateral hearing loss was received by VA in March 2010 - well within one year of the date of issuance of the rating decision.  As such, new and material evidence is not required as this issue was properly appealed.  The Board will not address new and material evidence further at this time.  

The Board will first address the Veteran's claim of entitlement to service connection for hearing loss.  According to the Veteran's April 1973 enlistment examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
X
15
LEFT
25
15
5
BLANK
55

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2015).  Therefore, the evidence of record demonstrates that the Veteran was not suffering from right ear hearing loss, for VA purposes, at the time of his enlistment into active duty.  

However, the evidence clearly reflects that the Veteran was suffering from hearing loss of the left ear at the time of enlistment into active duty.  The Veteran's enlistment examination notes a hearing loss disability of the left ear upon enlistment, as he was noted to have a pure tone threshold of 55 dB at 4000 Hz.  See id.  The September 2015 VA examiner also concluded that the Veteran's left ear hearing loss existed prior to service, as the Veteran's records revealed that he enlisted into service with a moderate high frequency hearing loss.  Therefore, there is clear and unmistakable evidence of a preexisting left ear hearing loss disability.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In the present case, the Veteran's separation examination reflects that there was in fact a threshold shift, reflecting that there was an increase in the Veteran's left ear hearing loss disability.  The February 1979 separation examination reveals pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
30
LEFT
10
15
25
35
55

Therefore, there is evidence of an increased threshold at both 2000 Hz and 3000 Hz.  The question is now whether there is clear and unmistakable evidence that the Veteran's preexisting hearing loss was not permanently aggravated by his military service.  

The September 2015 examiner was asked whether the Veteran's hearing loss was aggravated beyond the natural progression as a result of military service.  The September 2015 VA examination report revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
75
LEFT
45
45
60
80
80

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 78 percent in the left ear.  The examiner stated that the Veteran's left ear hearing loss was not aggravated beyond the normal progression as a result of military service, explaining that the Veteran enlisted with a moderate high frequency hearing loss and that he was discharged with no significant positive shift at comparable frequencies.  

While the examiner did not explicitly state that there was clear and unmistakable evidence of preexisting hearing loss, from a review of the entire VA opinion, the Board may reasonably infer that the VA examiner essentially found that the Veteran's hearing loss of the left ear was not aggravated beyond the natural progression as a result of service.  See Emenaker v. Peake, 551 F.3d 2332, 2335 (Fed. Cir. 2008).  The government may rely on "medical opinion or medical evidence" which is not reliance on "medical judgment alone."  Id at 1336.  38 C.F.R. § 1111 notes that VA is free to consider "[h]istory conforming to accepted medical principles," "accepted medical evidence relating to incurrence, symptoms and course of the injury or disease," "official and other records made prior to, during or subsequent to service," and "all other lay and medical evidence concerning the inception, development and manifestations of the particular condition."  38 C.F.R. § 3.304((b)(2).  In the present case, the examination report of September 2015 reflects that that examiner reviewed the lay and medical evidence of record, personally examined and interviewed the Veteran and opined that the Veteran's left ear hearing loss was not aggravated beyond the normal progression due to military service.  As such, the Board finds that the September 2015 opinion meets the statutory requirements and is sufficient to permit appellate review.  See Emenaker, 551 F.3d at 1336.

As for the Veteran's right ear, the preponderance of the evidence of record demonstrates that service connection for hearing loss is not warranted.  The examiner opined that it was less likely as not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  The examiner explained that the Veteran's medical records were reviewed in VBMS (Veterans Benefits Management System).  The records indicated that there was no significant shift in hearing at comparable frequencies from enlistment to discharge.  Based on the fact that the Veteran's hearing did not shift significantly from comparable measured frequencies from enlistment to discharge, the examiner opined that the Veteran's hearing was less likely than not affected by military noise exposure.  

The Board recognizes that the Veteran's enlistment examination did not list a pure tone threshold value for 3000 Hz and that his separation examination listed a pure tone threshold value of 35 dB at 3000 Hz upon separation.  Nonetheless, the examiner, who is a trained audiologist, reviewed these figures and still concluded that there was no significant threshold shift.  While there was indeed a measurable shift, the examiner concluded that this shift was not so significant as to suggest a permanent aggravation of the Veteran's hearing loss beyond the natural progression.  

The Veteran also submitted a private audiological report dated May 2011.  According to this report, the Veteran suffered from severe sensorineural hearing loss.  However, no opinion was provided as to the etiology of the Veteran's hearing loss.  As a result, this record is of little probative value, as the existence of hearing loss is not in question.  

Finally, the Veteran also contends that he is entitled to service connection for tinnitus.  However, the preponderance of the evidence of record demonstrates that the Veteran's tinnitus did not manifest during, or as a result of, active military service either.  The Veteran's service treatment records do not reflect any complaints of tinnitus or symptoms such as ringing in the ears.  According to a record dated October 2001 - approximately 22 years after separation from active duty - the Veteran was seen with a number of complaints, including tinnitus and a temperature of 103.  There was no suggestion that this condition was related to military service.  

According to a March 2009 VA examination report, the Veteran indicated that his tinnitus began 15 years earlier.  This would be approximately 1994 - or 15 years after the Veteran's separation from active duty.  The examiner opined that the Veteran's tinnitus was not a result of military noise exposure.  No rationale was provided.  

Also, according to the September 2015 VA examiner, it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The Veteran was unsure of the onset date or causal event.  The examiner reviewed the Veteran's medical records in VBMS, and based on the fact that there was no documented complaint of tinnitus, no significant positive shift in his hearing during his military career and no specific onset date or causal event, concluded it was less likely than not that the Veteran's tinnitus was related to military service.  

The Board notes that the Veteran testified in March 2016 that he was told while stationed in Georgia that he had a hole in his right ear drum.  He reported that he now has constant noise in his ears.  He did not suggest that this disability has in fact existed since military service.  In light of the negative medical opinion, the lack of in-service complaints, the lack of medical evidence suggesting a chronic disability and the lack of any lay assertion by the Veteran suggesting that this condition has in fact existed since military service, the claim must be denied.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for hearing loss of the left ear, hearing loss of the right ear and tinnitus must be denied.


ORDER

The claim of entitlement to service connection for a right hand/finger condition is dismissed.  

The claim of entitlement to service connection for a sinus condition is dismissed.  

The claim of entitlement to service connection for diabetes mellitus is denied.  

The claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to herbicidal agents such as Agent Orange, is denied.  

The claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to herbicidal agents such as Agent Orange, is denied.  

The claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicidal agents such as Agent Orange, is denied.  

The claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicidal agents such as Agent Orange, is denied.  

The claim of entitlement to service connection for a vision disorder, to include as secondary to exposure to herbicidal agents such as Agent Orange, is denied.  

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to medication for diabetes mellitus and exposure to herbicidal agents such as Agent Orange, is denied.  

The claim of entitlement to service connection for depression, to include as secondary to a service-connected disability, is denied.  

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for tinnitus is denied.  


REMAND

Osteoarthritis of the Knees

The Veteran contends that he is entitled to service connection for osteoarthritis of both the right and left knee.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran's service treatment records do not reflect that he injured either his right or left knee during military service.  However, the Veteran reported during an October 2008 VA treatment visit that he had suffered from right knee pain since 1975.  He also reported during treatment in December 2008 that he had a 32 year history of bilateral knee pain.  The Veteran related his knee pain to running a lot during his military service.  A service treatment note dated April 1976 does note that the Veteran injured his left thigh during service and that he was a track runner.  A current record dated September 2009 also notes a diagnosis of degenerative joint disease of the right knee.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the record reflects that there is a current knee disability.  The Veteran has also testified to knee pain during service and the record does confirm that he was a track runner.  Finally, the Veteran has stated that he has suffered since knee pain since military service, suggesting that there "may" be a connection between a current knee disability and military service.  He also testified during his March 2016 hearing that he stepped in a hole during military service and had been suffering from pain in both of his knees since this time (this incident is not recorded in the Veteran's treatment notes).  As previously noted, lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson, 581 F.3d at 1313 (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

As such, the Veteran should be scheduled for a VA examination before an appropriate physician to determine whether it is at least as likely as not that he suffers from a current disability of either the right or the left knee that manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate more recent VA Medical Center (VAMC) records with the claims file.  The Veteran has been receiving treatment at the VAMC in Houston, Texas.  The most recent record of treatment is dated November 2013.  Any additional records that are obtained must be associated with the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a chronic disability of either the right or the left knee that manifested during, or as a result of, active military service.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:  

(a) Identify all current chronic disabilities associated with the right knee.  

(b) Opine as to whether it is at least as likely as not that any current chronic disability (or any previously diagnosed disability such as degenerative joint disease in September 2009) manifested during, or as a result of, active military service.  

(c) Identify all current chronic disabilities associated with the left knee.  

(d) Opine as to whether it is at least as likely as not that any current chronic disability manifested during, or as a result of, active military service.  

(e) A complete rationale must be offered for all medical opinions provided and the Veteran's lay assertions, such as chronic symptomatology of pain since military service, must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what (if any) additional evidence would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


